Dismissed and Opinion Filed October 25, 2016




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00365-CV

                                TAMEKA STAPLES, Appellant
                                           V.
                                 E.H. WALSH CCP, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-01350-E

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The docketing statement and clerk’s record in this case are past due. By postcard dated

April 1, 2016, we informed appellant the docketing statement in this case was due.              We

cautioned appellant that failure to file the docketing statement within ten days might result in the

dismissal of this appeal without further notice. By letter dated July 20, 2016, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s

record. We directed appellant to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation she had been found entitled to proceed

without payment of costs. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, the clerk’s record has not been filed,
appellant has not provided the required documentation, nor has appellant otherwise corresponded

with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE



160365F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TAMEKA STAPLES, Appellant                          On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-16-00365-CV        V.                       Trial Court Cause No. CC-16-01350-E.
                                                   Opinion delivered by Chief Justice Wright.
E.H. WALSH CCP, Appellee                           Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee E.H. WALSH CCP recover its costs of this appeal from
appellant TAMEKA STAPLES.


Judgment entered October 25, 2016.




                                             –3–